           Case 1:20-cv-00691-MKV Document 10 Filed 09/08/20 Page 1 of 1


                                                                         USDC SDNY
UNITED STATES DISTRICT COURT                                             DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                            ELECTRONICALLY FILED
                                                                         DOC #:
 EDWIN H. PEREZ,                                                         DATE FILED: 9/8/2020

                            Plaintiff,
                                                               1:20-cv-00691 (MKV)
                    -against-
                                                                    ORDER OF
 GEE VEE TRUCKING, INC., and JOHAN                                  DISMISSAL
 A. BONILLA-GOMEZ,

                            Defendants.

MARY KAY VYSKOCIL, United States District Judge:

       The Complaint in this action was filed on January 24, 2020 [ECF #1]. An affidavit of

service was filed on the docket on May 15, 2020, reflecting that service occurred on April 28

[ECF #9]. No response to the Complaint has been filed, and Plaintiff otherwise has not

prosecuted this case to date. Accordingly, it is hereby:

       ORDERED that the above-captioned action is discontinued for failure to prosecute

without costs to any party and without prejudice to restoring the action to this Court’s calendar if

the application to restore the action is made by October 9, 2020. If no such application is made

by that date, today’s dismissal of the action is with prejudice. See LeSane v. Hall’s Sec. Analyst,

Inc., 239 F.3d 206, 209 (2d Cir. 2001) (citing Link v. Wabash R.R. Co., 370 U.S. 626, 630

(1962)).



SO ORDERED.
                                                      _________________________________
Date: September 8, 2020                               MARY KAY VYSKOCIL
      New York, NY                                    United States District Judge
